572 N.W.2d 49 (1997)
226 Mich. App. 135
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Gilbert J. GALVAN, a/k/a Gilbert Galvin, a/k/a John Moskal, Defendant-Appellant.
Docket No. 187042.
Court of Appeals of Michigan.
Submitted August 6, 1997, at Grand Rapids.
Decided October 24, 1997, at 9:05 a.m.
Released for Publication January 22, 1998.
Ronald D. Ambrose, Livonia, for defendant-appellant on appeal.
Before MARK J. CAVANAGH, P.J., and HOLBROOK and JANSEN, JJ.
*50 JANSEN, Judge.
In 1984, defendant pleaded guilty of attempted false pretenses, M.C.L. § 750.92; M.S.A. § 28.287 and M.C.L. § 750.218; M.S.A. § 28.415. Before sentencing, defendant escaped from jail. He was subsequently arrested in Ontario, Canada, where he served a sentence for armed robbery before being transferred to a United States federal prison. On May 5, 1995, defendant was returned to Michigan for sentencing. Defendant was sentenced to three to five years' imprisonment, with credit for 273 days served, for his conviction of attempted false pretenses. He appeals as of right and we affirm.
Defendant's sole argument on appeal is that the trial court erred in considering defendant's Canadian convictions when imposing the sentence. A thorough explanation of the proceedings at sentencing is necessary in order to resolve this issue. Defendant initially objected to the use of his Canadian convictions in the sentence information report. He contended that it was impermissible to consider foreign convictions at all in sentencing. The trial court overruled the objection, stating that "it doesn't make any difference where the conviction entered as long as that it comported with due process." The trial court's statement of the law was correct. People v. Gaines, 129 Mich.App. 439, 449, 341 N.W.2d 519 (1983); People v. Wallach, 110 Mich.App. 37, 69, 312 N.W.2d 387 (1981).[1] Importantly, we note that defendant did not claim at sentencing that he was not afforded sufficient due process rights in the Canadian system.
Moreover, we can take judicial notice of the fact that Canada is a democratic society much the same as ours and that its legal system is based on the same principles derived from the English common-law tradition. See MRE 202(a). Because of this, we can also take judicial notice that defendant received due process in the Canadian system. Therefore, there being no affirmative showing or claim that defendant was denied his due process rights in the Canadian system, it was proper for the trial court to consider the Canadian convictions at sentencing.
Affirmed.
NOTES
[1]  In Wallach, supra, p. 70, 312 N.W.2d 387, this Court held that the blanket prohibition of People v. Braithwaite, 67 Mich.App. 121, 123, 240 N.W.2d 293 (1976), that evidence of a conviction under Canadian law can never be a permissible consideration in determining a sentence, should not be followed. We agree with the Court in Wallach that the holding in Braithwaite is overbroad and should not be followed. For practical purposes, a trial court should have all relevant information before it to fashion an appropriate sentence. Convictions in other jurisdictions are a relevant consideration at sentencing and should be considered as long as the courts are convinced that the defendant was afforded due process in that system.